Case: 12-20829      Document: 00512650595         Page: 1    Date Filed: 06/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 12-20829                                  FILED
                                  Summary Calendar                             June 3, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
BUBBA L. WILLIAMS,

                                                 Plaintiff-Appellant

v.

LIEUTENANT J. MARTIN; MAJOR D. CROWLEY, Major; CAPTAIN E.
MCWHORTERS; WARDEN B. LEWIS; PCS J. WANG; G. THOMPSON; LVN
S. MARTIN; STEPHEN MARTIN; B. CARDOZA; G. PREECE; J. HEIL;
LIEUTENANT B. CASTLEBERRY; T. RUSSELL; WARDEN C. T. O'REILLY;
N. ISSAC; WARDEN G. OLIVER; LIEUTENANT G. SPURLOCK,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:09-CV-4124


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Bubba L. Williams, Texas prisoner # 471333, appeals the jury verdict
rendered in favor of defendants, the district court’s denial of numerous pretrial
motions, the district court’s granting of defendants’ motion to seal medical



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-20829     Document: 00512650595     Page: 2   Date Filed: 06/03/2014


                                  No. 12-20829

records and partial motion for summary judgment, and the court’s denial of
injunctive relief in his 42 U.S.C. § 1983 suit. In the suit, Williams alleged that
defendants used excessive force, denied or delayed medical treatment, and
failed to protect him. Williams further alleged that his constitutional rights
were violated during his disciplinary hearing, and he raised a conspiracy claim.
Williams moves here for leave to file a supplemental brief and for the
appointment of counsel. His motion for leave to file a supplemental brief is
GRANTED; his motion for appointment of counsel is DENIED.
      Williams asserts that the district court erred in denying his discovery
motions, his motion for reconsideration, and his motion to continue trial. He
further asserts that the district court erred in granting partial summary
judgment on his medical care claims and erred in granting defendants’ motion
to seal his medical records. However, Williams does not present any specific
argument supporting his assertions or identify any error in the district court’s
analysis, instead presenting only conclusory allegations and statements.
Thus, these issues are deemed abandoned. See Hughes v. Johnson, 191 F.3d
607, 613 (5th Cir. 1999); see also Brinkmann v. Dallas Cnty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Next, we conclude that Williams has not shown that the district court
abused its discretion by denying his motion to recuse because his only
argument in support of that motion was that the court denied the majority of
his motions.   See Trevino v. Johnson, 168 F.3d 173, 178 (5th Cir. 1999).
Adverse judicial rulings are typically insufficient to warrant recusal.       See
Liteky v. United States, 510 U.S. 540, 555 (1994).
      Likewise, Williams has not established that the district court abused its
discretion in denying his motions for the appointment of counsel because he
failed to show that exceptional circumstances existed in his case: it was not



                                        2
     Case: 12-20829        Document: 00512650595       Page: 3    Date Filed: 06/03/2014


                                      No. 12-20829

complex, and Williams competently represented himself during pretrial
proceedings and at trial. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987);
see also Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). Because Ralph
Gibson and James Wallace, former prisoners and alleged witnesses to the
underlying fight between Williams and prison official Jason Martin, were no
longer incarcerated and could not be located after numerous attempts, the
district court did not abuse its discretion in denying Williams’s motion to issue
subpoenas and for writs of habeas corpus ad testificandum. See Latiolais v.
Whitley, 93 F.3d 205, 208 (5th Cir. 1996); see also Ballard v. Spradley, 557 F.2d
476, 480 (5th Cir. 1977).
       Williams’s claim that the district court should have appointed a medical
expert and a use of force expert under Federal Rule of Evidence 706 is without
merit. The district court does not have authority to appoint an expert witness
under 28 U.S.C. § 1915 (the in forma pauperis statute). Pedraza v. Jones, 71
F.3d 194, 196-97 (5th Cir. 1995). Under Rule 706(a), the district court may, on
a party’s motion or on its own, appoint an expert witness. “Compensation of
the expert is by the parties ‘in such proportion and at such time as the court
directs.’” Pedraza, 71 F.3d at 197 n.5 (quoting FED. R. EVID. 706(b)). 1 Thus,
the district court was without authority to provide government funding for an
expert witness for Williams. See FED. R. EVID. 706(c). In addition, Williams
makes only conclusory assertions here regarding the appointment of experts;
he fails to explain specifically how the experts would have aided the
prosecution of his case.




       1   The compensation provision of Rule 706 is now contained in subsection (c). FED.
R. EVID. 706(c).



                                             3
    Case: 12-20829    Document: 00512650595     Page: 4   Date Filed: 06/03/2014


                                 No. 12-20829

      With regard to Williams’s contention that the district court erred in
excluding Martin’s disciplinary records at trial, we conclude that the court
properly excluded the evidence as inadmissible character or prior bad act
evidence under Rule 404(a) and (b) of the Federal Rules of Evidence. Character
evidence is inadmissible to show that a person acted in accordance with that
character on a particular occasion. See FED. R. EVID. 404(a)(1). In addition,
“[e]vidence of a crime, wrong, or other act is not admissible to prove a person’s
character in order to show that on a particular occasion the person acted in
accordance with the character.” FED. R. EVID. 404(b)(1). Williams sought to
introduce the evidence because he claimed that it showed that Martin had a
propensity to be violent against prisoners, as shown by his prior use of
excessive force against other prisoners. Because Williams sought to introduce
the disciplinary records to show that Martin acted in accordance with his
character on a particular occasion, Williams has failed to show that the district
court abused its discretion in excluding the disciplinary records. See United
States v. Marrero, 904 F.2d 251, 260 (5th Cir. 1990).
      Williams also asserts that the district court erred in denying injunctive
relief in conjunction with his request for a lower locker box because he could
not reach a higher locker box due to his injuries. However, we have already
addressed the denial of Williams’s claims for injunctive relief and determined
that the denial of a temporary restraining order is not appealable and that
Williams had not shown that he was entitled to a preliminary injunction in
connection with the locker box. See Williams v. Martin, 477 F. App’x 294, 295
(5th Cir. 2012).
      Next, Williams (who had the burden of proof) contends that the evidence
was insufficient to support the jury’s verdict on his claims of excessive use of
force. There is no indication in the record that Williams moved before or after



                                       4
    Case: 12-20829      Document: 00512650595   Page: 5   Date Filed: 06/03/2014


                                 No. 12-20829

the verdict for judgment as a matter of law pursuant to Federal Rule of Civil
Procedure 50. Thus, we are without power to address this contention. Ortiz v.
Jordan, 131 S. Ct. 884, 892 (2011) (“Absent [a Rule 50(b)] motion, we have
repeatedly held, an appellate court is ‘powerless’ to review the sufficiency of
the evidence after trial.”); Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546
U.S. 394, 400-01 (2006) (holding that the lack of a Rule 50(b) motion deprives
the appellate court of the power to review insufficiency of the evidence); see
Downey v. Strain, 510 F.3d 534, 543 (5th Cir. 2007) (“[A] Rule 50(b) motion is
necessary to preserve an argument for appellate review even when a Rule 50(a)
motion was denied after all the evidence was presented . . . .” (citing Unitherm,
546 U.S. at 405-06)).
      Even if we could review this for plain error, the result would be the same:
in the face of conflicting evidence about how the fight started and how it
progressed, there is no basis for us to sustain a sufficiency of the evidence
challenge here. At trial, Williams testified that he was attacked by Martin
without provocation.     However, Martin testified that he was attacked by
Williams after he (Martin) approached Williams and another prisoner who
appeared to arguing. Two other prison officials, who were also defendants,
testified that they came on the scene later and saw Williams resisting
handcuffs and fighting with Martin. Williams and the defendants presented
contradictory versions of the underlying altercation; the jury rejected
Williams’s version of events and apparently believed the defendants. We will
not reweigh the conflicting evidence or make credibility determinations.
United States v. Grant, 683 F.3d 639, 642 (5th Cir. 2012). In light of the
foregoing, there was more than enough evidence to support the verdict.
      We conclude that Williams has not shown that the district court erred,
plainly or otherwise, by allowing two former defendants to testify because his



                                       5
    Case: 12-20829    Document: 00512650595        Page: 6   Date Filed: 06/03/2014


                                    No. 12-20829

only argument in that regard is conclusory. See Puckett v. United States, 556
U.S. 129, 135 (2009).      In particular, he argues that their testimony is
prejudicial and misleading simply because they were former defendants in the
suit. Williams’s claims regarding his disciplinary hearing are moot because he
has been released from prison. See Spencer v. Kemna, 523 U.S. 1, 7 (1998).
      In addition, he has not shown that the district court erred in dismissing
his failure to protect claims. For a failure to protect claim, Williams was
required to show that he was “incarcerated under conditions posing a
substantial risk of serious harm and that the prison officials acted with
deliberate indifference to [his] safety.” Johnson v. Johnson, 385 F.3d 503, 524
(5th Cir. 2004) (citation and internal quotation marks omitted). Williams
alleged only that defendants failed to curb abuse of prisoners and that they
knew that Martin had a propensity to assault prisoners based on his
disciplinary records; his bald and conclusory allegations are insufficient to
state a claim. See Lynch v. Cannatella, 810 F.2d 1363, 1369-70 (5th Cir. 1987).
      Finally, Williams asserts that, because of the district court’s cumulative
errors, he was denied a fair and impartial trial and that his constitutional
rights were violated. However, he has shown no error capable of accumulation
that would entitle him to relief.
      AFFIRMED.




                                         6